                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF CALIFORNIA


DWAYNE STEVEN MONTGOMERY

                  Plaintiff,                 No. 2:19-cv-2081 MCE KJN P
         vs.

T. COX, et al.,

                  Defendants.                ORDER & WRIT OF HABEAS CORPUS
                                     /       AD TESTIFICANDUM

       Dwayne Steven Montgomery, inmate # K-14298, a necessary and material witness in
proceedings in this case on April 28, 2020, is confined in Mule Creek State Prison, in the custody
of the Warden; in order to secure this inmate’s attendance it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate in court before
Magistrate Judge Allison Claire, 8th Floor, Courtroom 26, United States District Courthouse,
501 I Street, Sacramento, California on April 28, 2020, at 9:00 a.m.

         ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify in United States District
Court at the time and place above, and from day to day until completion of court proceedings or
as ordered by the court; and thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ; and

       3. The Clerk of the Court is directed to serve a courtesy copy of this order and writ of
habeas corpus ad testificandum on the Out-To-Court Desk, California State Prison - Sacramento.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Mule Creek State Prison, P.O. Box 409099, Ione, California 95640:
         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.
Dated: January 22, 2020




/mont2081.841
